United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3262
                                    ___________

United States of America,               *
                                        *
             Plaintiff - Appellee,      *    Appeal from the United States
                                        *    District Court for the Eastern
v.                                      *    District of Missouri.
                                        *
Patrick Pierce,                         *    [UNPUBLISHED]
                                        *
             Defendant - Appellant.     *
                                   ___________

                              Submitted: June 18, 2010
                                 Filed: June 23, 2010
                                  ___________

Before MURPHY, BEAM, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      After Patrick R. Pierce pled guilty to one count of being a felon in possession
of ammunition in violation of 18 U.S.C. § 922(g)(1), the district court1 sentenced him
to 57 months’ imprisonment (within the Sentencing Guidelines range).

      Pierce pled guilty under a written plea agreement that contained a waiver of his
right to appeal “all sentencing issues, including any issues relating to the
determination of . . . the Total Offense Level,” other than one issue not relevant here.

      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.
See United States v. Reeves, 410 F.3d 1031, 1033 (8th Cir. 2005) (enforcing appeal
waiver covering “whatever sentence is imposed, any issue relating to the
establishment of the Total Offense Level”). We will enforce the appeal waiver in this
case. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(waiver enforced and appeal dismissed where it falls within scope of waiver, both plea
agreement and waiver were entered into knowingly and voluntarily, and no
miscarriage of justice results).

       Pierce’s argument on appeal falls within the scope of the appeal waiver, and the
record shows the requisite knowledge and voluntariness. See id. at 890-91 (“One
important way a district court can help ensure that a plea agreement and corresponding
waiver are entered into knowingly and voluntarily is to properly question a defendant
about his or her decision to enter that agreement and waive the right to appeal.”).
Further, enforcing the appeal waiver would not result in a miscarriage of justice. See
id. at 891-92 (the miscarriage-of-justice exception to enforcing an otherwise valid
appeal waiver is extremely narrow and “an allegation that the sentencing judge
misapplied the Sentencing Guidelines or abused his or her discretion is not subject to
appeal in the face of a valid appeal waiver”). Finally, Pierce’s ineffective-assistance
of counsel claim is not properly raised in this direct criminal appeal. See United
States v. Ramirez-Hernandez, 449 F.3d 824, 827 (8th Cir. 2006). Accordingly, we
dismiss the appeal.
                         ______________________________




                                         -2-